Citation Nr: 0614216	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  97-29 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from June 1943 to February 
1946.  He died in June 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating determination of 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On May, 1, 2006, the Board granted the appellant's motion to 
advance the appeal on its.  


FINDINGS OF FACT

1.  The veteran died in June 1996.

2.  The death certificate listed the immediate cause of death 
as cardiac arrest due to or as a consequence of coronary 
artery disease. 

3.  At the time of the veteran's death, service connection 
was in effect for catarrhal deafness, rated as 20 percent 
disabling; otitis media, rated as 10 percent disabling; 
anxiety reaction, rated as noncompensable; and multiple 
scars/burns, rated as noncompensable. 

4.  The veteran's service-connected anxiety disorder aided or 
lent assistance to the production of the veteran's death.  



CONCLUSION OF LAW

A disability incurred in service contributed to the cause of 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that any procedural defect 
which may have occurred as a result of noncompliance with the 
Veterans Claims Assistance Act of 2000 (VCAA) is rendered 
moot by virtue of the appellant being granted the full 
benefit sought on appeal.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veterans who have served 90 days or more of 
active service during a period of war or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within three years of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102.

At the time of the veteran's death, service connection was in 
effect for catarrhal deafness, rated as 20 percent disabling; 
otitis media, rated as 10 percent disabling; an anxiety 
reaction rated as noncompensable; and multiple scars/burns, 
rated as noncompensable.

The death certificate lists the immediate cause of death as 
cardiac arrest due to or as a consequence of coronary artery 
disease.

The veteran's service medical records do not reveal any 
complaints or findings of a heart disorder or heart disease.  
At the time of the veteran's February 1946 service separation 
examination, normal findings were reported for the heart and 
cardiovascular system.  The veteran's blood pressure readings 
were noted to be 136/76 and 136/74.  

There were also no complaints or findings of heart problems 
or cardiovascular disease in the years immediately following 
service.  

In support of her claim for service connection for the cause 
of the veteran's death, the appellant submitted an October 
1998 statement from the veteran's private physician, J Baker, 
M. D.  Dr. Baker wrote that he had cared for the veteran for 
many years.  He noted that the veteran had very severe 
vascular disease when he first saw him and lived for many 
years with this.  He also observed that the veteran had 
severe unstable angina which undoubtedly was aggravated by 
his "agitated depression," which was a longstanding 
problem.  

Dr. Baker indicated that during the years he cared for the 
veteran there was no question that the veteran's emotional 
state aggravated his coronary artery disease and made him 
more symptomatic.  He stated that the veteran's emotional 
state was probably a significant factor in the genesis of his 
severe atherosclerotic disease.  He noted that the veteran's 
emotional problems dated back at least as far as his military 
experience.  

The Board notes that in this case there is a competent 
medical opinion in support of the claim that is unrebutted by 
other medical opinion of record.  See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003) (cautioning against seeking 
additional medical opinion where favorable evidence in the 
record is unrebutted.).  

An appellant is entitled to service connection where he/she 
submits supportable medical opinion of an etiological 
relationship that is unrebutted by other medical opinion of 
record.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).  There 
is no competent medical evidence contrary to the opinion 
offered by Dr. Baker.  See Sanden v. Derwinski, 2 Vet. App. 
97 (1992) (if a conclusion is contrary to one expressed by a 
trained medical professional, the medical basis for rejection 
of the testimony must be identified).  See also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (the RO cannot 
supplement the record with its own unsubstantiated medical 
opinion but, rather, must base its decision on the evidence 
and opinion on record). 

The Board notes that the preponderance of the evidence must 
be against the claim before it will be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, at 54 (1990).  There is no 
evidence of record to Dr. Baker's opinion.  His opinion 
places the evidence at least in equipoise as to whether 
service connection is warranted for the cause of the 
veteran's death.  In such a case, reasonable doubt is 
resolved in favor of the appellant.  Therefore, service 
connection is warranted for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


